Citation Nr: 0002776	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  97-29 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to March 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, in which the RO denied the veteran's 
claim seeking entitlement to service connection for post-
traumatic stress disorder (PTSD).  The claim was remanded by 
the Board in June 1999 in order to afford the veteran a 
hearing, which was subsequently held in November 1999.  


FINDING OF FACT

The claims file does not contain competent evidence that the 
veteran has PTSD.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
PTSD is not well grounded.  38 U.S.C.A. §§ 1155, 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he has PTSD as a result of his 
service.  In May 1996, the RO denied the veteran's claim of 
entitlement to service connection for PTSD.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  If a condition noted during service is not shown to 
be chronic, then generally a continuity of symptoms after 
service is required for service connection. 38 C.F.R. 
§ 3.303(b).  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under he court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997). 

The initial question in this case is whether the veteran has 
presented a well grounded claim for service connection.  In 
this regard, the veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded;" that 
is, the claim must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d 1464 
(1997). 

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.   See 38 C.F.R. § 3.304(f) 
(1999). 

The veteran's discharge (DD Form 214) shows that his military 
occupation specialty was administrative specialist.  The 
veteran's personnel record (AF-7) shows that the veteran 
served with the U.S. Air Force, with service from August 1968 
through September 1969 in Guam as a classified document 
distribution clerk.

The veteran asserts that service connection for PTSD is 
warranted based on his service as a classified document 
distribution clerk in Guam, which he argues subjected him to 
a great deal of stress.  Specifically, he testified that he 
handled classified message traffic, and that "I was totally 
stressed out because I always said if I made a mistake and 
sent it to the wrong agency something bad could happen."  As 
for combat status, the service decorations listed in the 
veteran's DD Form 214 do not include the Purple Heart, or 
similar combat citation.  38 C.F.R. § 3.304(f).  

However, under 38 U.S.C.A. § 1110, the veteran must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  In this case, the 
veteran's claim must be denied because he has not provided a 
medical opinion to substantiate his claim that he has PTSD.  
The veteran's service medical records show that he was 
treated for "nervousness x 3 weeks" in 1969.  The veteran's 
separation examination report, dated in February 1970, shows 
that his psychiatric system was clinically evaluated as 
normal.  Service medical records are otherwise silent as to 
complaints, treatment or a diagnosis involving an acquired 
psychiatric disorder. 

As for the post-service medical evidence, VA outpatient 
treatment records from the VA Medical Center in Los Angeles, 
dated between 1996 and 1997, include a report dated in 
October 1997 which shows that the veteran was treated for 
what was diagnosed as schizophrenia, paranoid type, "status 
post alcohol and cannabis," and tobacco abuse.  He was noted 
to have a history of paranoid schizophrenia, with the last 
hospitalization about four years ago.  Other diagnoses in the 
VA outpatient treatment reports include three notations of 
"rule out PTSD."  

In March 1996, the veteran was afforded a VA psychiatric 
examination.  A review of the examination report shows that 
the Axis I diagnoses were history of chronic paranoid 
schizophrenia, and "history of alcohol and cannabis abuse in 
past."  

A VA PTSD examination report, dated in January 1998, contains 
Axis I diagnoses of schizophrenia, chronic paranoid type, 
rule out schizo-affective disorder, and alcohol dependence, 
sustained in full remission.  

The claims file does not currently contain a clear diagnosis 
of PTSD.  Accordingly, as no competent evidence has been 
presented that the veteran currently has PTSD, his claim must 
be denied as not well grounded.  See 38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.304(f).  In this regard, the Board notes that 
the three notations of "rule out PTSD" are equivocal by 
their very terms, that they are all accompanied by 
unequivocal diagnoses of schizophrenia, and that they are not 
shown to have been based on a review of the veteran's C-file 
or otherwise accompanied by indicia of reliability, such as 
psychological testing, additional medical comment or citation 
to clinical findings.  The Board therefore finds that the 
notations of "rule out PTSD" are not competent medical 
evidence of PTSD which are sufficient to render the claim 
well-grounded.

The only other evidence that the veteran has PTSD are his 
statements.  However, what is lacking to well-ground the 
present claim is medical evidence of a diagnosis of PTSD.  
The veteran, as a lay person untrained in the fields of 
medicine and psychiatry, is not competent to offer an opinion 
as to diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In sum, the Board must conclude that the veteran's 
claim is not well-grounded.  38 U.S.C.A. § 5107(a).  

The Board notes that at his hearing, the veteran testified 
that he had been diagnosed with PTSD by a physician whom he 
identified as "Dr. DeArmas," at a VA outpatient treatment 
facility in Los Angeles.  The VA outpatient treatment records 
in the claims file (which are all from the Los Angeles VA 
Medical Center (VAMC)) do not show that the veteran has been 
diagnosed with PTSD. However, the Board notes that VA has a 
duty to advise the veteran that should he obtain medical 
evidence in support of this argument, it may be sufficient to 
reopen his claim.  See McKnight v. Gober, 131 F. 3d 1483 
(Fed. Cir. 1997). 

As a final matter, in reaching this decision the Board 
considered the fact that the veteran reports that he is 
receiving Social Security benefits, and that he was 
hospitalized at a VA facility in West Los Angeles in about 
1975, at a VA facility in Brentwood in about 1979, and at the 
"Ingleside Hospital in Rosemead," at an unspecified date, 
and that no attempt to secure these records was made by the 
RO.  However, at his hearing in November 1999, the veteran 
testified that the only physician who has ever diagnosed him 
with PTSD was "Dr. DeArmas," who had treated him at a VA 
outpatient treatment center in Los Angeles.  The veteran 
further testified that Dr. DeArmas' first diagnosis of PTSD 
came about three years ago.  The veteran also stated that he 
did not believe that he was receiving SSA benefits due to 
PTSD.  However, as stated previously, the VA outpatient 
treatment records in the claims file do not show that the 
veteran has been diagnosed with PTSD.  The Board further 
notes that although the veteran testified that he was 
hospitalized at a VA hospital in Sepulveda, the RO requested 
all such medical records in November 1997, and no such 
records of VA hospitalization were obtained.  

To the extent that there may be a "duty to assist" in this 
case, "the 'duty to assist' is not a license for a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support a claim.  In 
connection with the search for documents, this duty is 
limited to specifically identified documents that, by their 
description, would be facially relevant and material to the 
claim."  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) 
(emphasis added).  There being no offer of proof showing why 
these records would be relevant, particularly in light of the 
fact that the veteran stated that his first and only 
diagnoses of PTSD have come from Dr. DeArmas, beginning about 
three years ago, the Board concludes that remanding this 
claim for these records would, in this case, amount to 
nothing more than a "wild goose chase."  Such action would 
further represent disparate treatment favoring this veteran 
who has failed to meet his statutory burden.  Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994) ("[I]f the Secretary, as 
a matter of policy, volunteers assistance to establish well 
groundedness, grave questions of due process can arise if 
there is apparent disparate treatment between claimants in 
this regard.")

Although the Board considered and denied this appeal on a 
ground different from that of the RO, the appellant has not 
been prejudiced by the decision.  This is because in assuming 
that the claim was well grounded, the RO accorded the 
claimant greater consideration than his claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this claim to the RO for 
consideration of the issue of whether the appellant's claim 
is well grounded would be pointless and, in light of the law 
cited above, would not result in determinations favorable to 
him.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92); 57 Fed.Reg. 
49,747 (1992).  Further, the Court has held that "when an RO 
does not specifically address the question whether a claim is 
well grounded but rather, as here, proceeds to adjudication 
on the merits, there is no prejudice to the veteran solely 
from the omission of the well-grounded analysis."  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for the claimed disability.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

Service connection for PTSD is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

